Citation Nr: 1431055	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran requested a hearing on his February 2009 VA Form 9, but later in August 2009 withdrew this request.  As the Veteran has withdrawn his hearing request, the Board will proceed with appellate review of his appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

The Board remanded the claim for additional development in March 2012.  At that time, the issue on appeal was characterized as a claim for service connection for depression secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.  However, in light of the medical evidence of record, the Board has expanded the claim on appeal to include consideration of the impact of both the service-connected diabetes as well as the service-connected PTSD on the Veteran's depressive condition.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has depression that is associated with a service-connected  disability.


CONCLUSION OF LAW

The criteria for service connection for depression, as secondary to a service-connected disability, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable decision below, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  With regard to the merits of the appeal, the Board notes that the Veteran asserts that he has depression secondary to his service-connected diabetes mellitus, type II, with erectile dysfunction.  Initially, the Board notes that service connection for posttraumatic stress disorder (PTSD) was established in a March 2009 rating decision based on in-service stressors from the Veteran's duties as a medic in Vietnam.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.  In view of the fact that in the current appeal qualified medical professionals have diagnosed the Veteran with depression in addition to PTSD, the Board finds that the issue of whether service connection for depression, as secondary to a service-connected disability, is warranted is properly before it for adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the Board points out that, while separately diagnosed psychiatric conditions can be service connected, they cannot be separately rated unless they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, a post-service private treatment record dated April 1993 contains a diagnosis of "history of kind of chronic anxiety."  In June 1998, the Veteran was diagnosed with severe depression related to a nonservice-connected back disability. The doctor prescribed an anti-depressant. 

Subsequent medical records reflect continued treatment for anxiety and depression. Specifically, in November 2002, the Veteran reported that work was very stressful. He was diagnosed with anxiety and questionable mild depression.  In January 2005, he reported feeling frustrated due to his nonservice-connected back disability.  In March 2006, he again reported stress from his job. 

At a July 2007 VA diabetes examination, the Veteran reported a history of mild depression.  VA treatment records dated from April to October 2008 confirm a diagnosis of depression. 

In October 1999, the Veteran received a provisional diagnosis of diabetes due to an elevated glucose level.  A February 2001 record notes that the Veteran was diagnosed with diabetes in the fall of 2000. 

A June 2008 clinician noted that the Veteran's depression was "co-morbid" with the PTSD. Thereafter, in October 2008, the Veteran underwent a compensation and pension examination pursuant to his PTSD claim.  In an undated addendum, the examiner diagnosed depression not otherwise specified and explained that she was unable to separate the symptoms of the Veteran's depression from those of his PTSD because they overlap.  The examiner opined that the Veteran's depression is more likely than not a symptom of his PTSD and that the PTSD "has always been there" but was not diagnosed earlier.
At an April 2012 VA examination, the examiner opined that the Veteran's depression was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner found that the baseline level of the Veteran's depression prior to the diabetes diagnosis was "severe" in part due to an acute exacerbation of nonservice-connected chronic back problems in 1998.  The Veteran was not fully aware of depression prior to that, but his medical records noted that he had "chronic anxiety" as far back as 1993, likely a manifestation of PTSD.  The examiner concluded that the current severity of his depression was not greater than the baseline.  

The examiner further opined that the Veteran's depression was not a separate and distinct disorder from his service-connected PTSD.  In this regard, the examiner found that depressive disorder, not otherwise specified, is evidenced by persistent sad or low mood since at least 1998, if not prior.  This could potentially be associated with PTSD avoidance and hyperarousal symptoms (chronic anxiety and problems sleeping) noted in the Veteran's medical records since at least 1993.  But, the medical records also document depressed mood reached clinical significant in 1998 and was linked with his reaction to chronic back pain.  The Veteran was diagnosed with diabetes mellitus in 2000, but the medical records do not indicate a clearly defined link to worsening of depression and variation in his blood sugars.  The Veteran stated that he did not notice changes in mood with changes in blood sugars.  Regardless, the medical literature notes that the prevalence of depression in people with diabetes is at the high end compared to the general population.  Some research also shows that the reverse relationship-that people with depression have an increased risk of developing diabetes.  There is clearly an interactive relationship that when combined with other risk factors (e.g. exposure to Agent Orange in Vietnam and PTSD) likely increases his risk of having both depression and diabetes.  The Veteran also has a number of medical conditions that are highly correlated with depression including chronic back pain and a high stress job.  As such, it cannot be said reliably that his depression is due to the direct effects of a specific medical condition.  Rather, the Veteran has depression as a psychological effects of several medical conditions, including service-connected diabetes with erectile dysfunction and nonservice-connected  chronic pain and sleep apnea-in addition to the effects of his service-connected PTSD.  
In this case, the Board is aware that, while the April 2012 VA examiner initially concluded that the Veteran's depression was not secondary to his service-connected diabetes mellitus, she later cites to medical literature showing a correlation between depression in people with diabetes, suggesting evidence that is contrary to her initial opinion.  She also opined that the Veteran's depression is not a separate and distinct disorder from his service-connected PTSD, thereby finding that the Veteran's depression is part and parcel with his PTSD.  Furthermore, she concluded that the Veteran has depression as a psychological effect of several medical conditions, including his service-connected diabetes with erectile dysfunction and PTSD.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims held that, in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection-nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. "  See also 38 C.F.R. § 3.102.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for depression, as secondary to the service-connected type II diabetes mellitus with erectile dysfunction and the service-connected PTSD, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for depression is granted, as it is related to the service-connected type II diabetes mellitus with erectile dysfunction and the service-connected PTSD.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


